Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.


Response to Arguments
In response to communication filed on 12/28/2020, applicant amends claims 39, 41, 46, 52, 56-58.  The following claims, 39-58 are presented for examination.   

2.1	Applicant’s arguments, pages 9-12, filed 12/28/2020, with respect to the rejection of claims 39-58 under 35 USC 102 have been fully considered, but they are not persuasive.  
rd Generation Partnership Project fails to anticipate that each data packet in the data traffic includes the UE IPv6 address (“address of the wireless device”), where the UE IPv6 address includes a first part defining an identity of the gateway (“local network gateway”) and a second part that comprises a first sub-part defining an identity of a group of UEs to which the UE belongs to, and a second sub-part defining the identity of the UE within the group of UEs. (2) 3rd Generation Partnership Project fails to anticipate that the UE IPv4 address includes the first part defining the identity of the gateway that provides network access to the group of UEs.

In response to remark/arguments (1) and (2), Examiner respectfully disagrees.  3rd Generation Partnership Project discloses “the PCRF shall perform the session binding, which shall take the following IP-CAN parameters into account: a) The UE IPv4 address and/or IPv6 network prefix;” (page 34-35, 6.1.1.2), “The PCRF shall compare the traffic mapping information of the UE resource request with the service data flow filter information of the services that are allowed for the user.  Each part of the traffic mapping information shall be evaluated separately in the order of their related precedence” (page 35, 6.1.1.3), “The PCRF determines whether a Gx session from the PCEF is to be linked with a Gateway Control Session from the BBERF by matching the IPv4 address and/or IPv6 network prefix and conditionally the UE Identity” (page 60, 6.2.1.0), “The BBERF may supply UE IPv4 address and/or IPv6 network prefix (if known) that can be used for linking the new Gateway Control Session to the existing Gx session” (page 61, 6.2.1.0).  Generation Partnership Project discloses page 18, 



Upon further consideration, the rejection of claims 39-58 is set forth below.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 39-40, 42-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3rd Generation Partnership Project “3rd Generation Partnership Project, Technical Specification Group Services and System Aspects, Policy and charging control architecture (Release 13)” (03/01/2016) (on Applicant’s IDS filed 10/04/2018)

Claim 39:
With respect to claim 39, 3rd Generation Partnership Project discloses a method performed by a core network node for registration of data packet traffic for a wireless device in a communications network (figure 5.1-1 on page 27: Gateway), the method comprising:
registering data packet traffic in the communications network for the wireless device (see e. g. section 4.4 or 6.1.2, which relates to monitoring whether the resource usage, such as the amount of data traffic exceeds the allowed amount of traffic, i. e. the registered amount of traffic),
wherein each data packet comprises an address of wireless device, wherein the address is mapped to an identity of the wireless device (figure 5.1-1, section 6.1.1.2, Annex V: the PCEF in the Gateway maps the IP addresses of the IP-CAN sessions to the service data flow. The IP address is either used as an identifier or if a separate identifier is present this separate identifier is mapped to the IP address),
wherein the address comprises a first part defining an identity of a local network gateway of the wireless device and a second part defining the identity of the wireless device, and wherein selection of the second part is independent from the first part defining the identity of the local network gateway, wherein the second part (The PCRF shall perform the session binding, which shall take the following IP-CAN parameters into account: a) The UE IPv4 address and/or IPv6 network prefix; page 34-35, 6.1.1.2) (The PCRF shall compare the traffic mapping information of the UE resource request with the service data flow filter information of the services that are allowed for the user.  Each part of the traffic mapping information shall be evaluated separately in the order of their related precedence, page 35, 6.1.1.3) (The PCRF determines whether a Gx session from the PCEF is to be linked with a Gateway Control Session from the BBERF by matching the IPv4 address and/or IPv6 network prefix and conditionally the UE Identity, page 60, 6.2.1.0) (The BBERF may supply UE IPv4 address and/or IPv6 network prefix (if known) that can be used for linking the new Gateway Control Session to the existing Gx session, page 61, 6.2.1.0) (page 240, ibidem: The Remote UE is assigned IPv6 prefix that is shorter than /64 bit of the Relay UE), and wherein the local network gateway provides network access to the group of wireless devices (Generation Partnership Project discloses page 18, subscriber category: is a means to group the subscribers into different classes, e.g. gold user, the silver user and the bronze user) (page 238, multiple Monitoring Groups);
mapping the registered data packet traffic to the identity of the wireless device; and reporting the mapped data packet traffic and information identifying at least an identity of a group of wireless devices to which the wireless device belongs to  (e.g. section 4.4, section 5.2.2 or section 6.1.2: The PCEF reports the accumulated usage of network resources on a per IP-CAN session basis to the PCRF, i.e. to the metering entity).

Claim 40:
With respect to claim 40, 3rd Generation Partnership Project discloses wherein the first part is a prefix and the second part is a suffix; and wherein the address is an Internet Protocol (IP) address (section 6.1.1.2,UE IPv4 address and/or IPv6 network prefix).

Claim 42:
With respect to claim 42, 3rd Generation Partnership Project discloses wherein the information identifying the identity of the group of wireless devices to which the wireless device belongs is the identity of the wireless device itself, the identity of the group of wireless devices to which the wireless device belongs, or information identifying a database entry (5.2.3, Reference points to subscriber databases) (6.2.4 Subscription Profile Repository (SPR)).

Claims 43, 48:
With respect to claims 43, 48, 3rd Generation Partnership Project discloses wherein at least one of the data packets comprises an authentication header (3.1 inspection of these packets, e.g. header and/or payload information); and 
wherein the method further comprises:
(6.2.2.1 In case the SDF is tunnelled at the BBERF, the PCEF shall inform the PCRF about the mobility protocol tunnelling header of the service data flows. In case 2a, defined in clause 7.1, the PCEF may provide charging ID information to the PCRF. The PCEF shall inform the PCRF on whether it is enhanced with ADC, or provide the TDF address, if one is configured at the PCEF. If no PCC rule was activated for the IP-CAN session, the PCEF shall reject the IP-CAN session establishment).

Claim 44:
With respect to claim 44, 3rd Generation Partnership Project discloses further comprising, in response to the validating being unsuccessful, notifying the local network gateway of the wireless device to block data packets comprising the address of the wireless device (6.2.2.1 If no PCC rule was activated for the IP-CAN session, the PCEF shall reject the IP-CAN session establishment).

Claims 45, 50, 55:
With respect to claims 45, 50, 55, 3rd Generation Partnership Project discloses wherein the authentication header is an Internet Protocol Security (IPsec) Authentication Header (AH), wherein the at least one of the data packets is integrity protected using a symmetric key of the wireless device or a private key of the wireless device; and
(6.2.2.2 consist of the destination IP address and optional mask, protocol ID of the protocol above IP, the Type of Service(TOS) (IPv4) / Traffic class (IPv6) and Mask and the IPSec Security Parameter Index (SPI)) (P.6.1.1 This allows the Fixed Broadband Access to identify IP flows corresponding to the IPSec tunnel from the HeNB GW to the SeGW which transports H(e)NB UE traffic).

Claim 46:
With respect to claim 46, 3rd Generation Partnership Project discloses a method performed by a local network gateway to facilitate registration of data packet traffic for a wireless device in a communications network (figure 5.1-1 on page 27: Gateway),  the method comprising:
receiving data packets (see e. g. section 4.4 or 6.1.2, which relates to monitoring whether the resource usage, such as the amount of data traffic exceeds the allowed amount of traffic, i. e. the registered amount of traffic),
wherein each data packet comprises an address of the wireless device, wherein the address is mapped to an identity of the wireless device (figure 5.1-1, section 6.1.1.2, Annex V: the PCEF in the Gateway maps the IP addresses of the IP-CAN sessions to the service data flow. The IP address is either used as an identifier or if a separate identifier is present this separate identifier is mapped to the IP address),
wherein the address comprises a first part defining an identity of a local network gateway of the wireless device and a second part defining the identity of (The PCRF shall perform the session binding, which shall take the following IP-CAN parameters into account: a) The UE IPv4 address and/or IPv6 network prefix; page 34-35, 6.1.1.2) (The PCRF shall compare the traffic mapping information of the UE resource request with the service data flow filter information of the services that are allowed for the user.  Each part of the traffic mapping information shall be evaluated separately in the order of their related precedence, page 35, 6.1.1.3) (The PCRF determines whether a Gx session from the PCEF is to be linked with a Gateway Control Session from the BBERF by matching the IPv4 address and/or IPv6 network prefix and conditionally the UE Identity, page 60, 6.2.1.0) (The BBERF may supply UE IPv4 address and/or IPv6 network prefix (if known) that can be used for linking the new Gateway Control Session to the existing Gx session, page 61, 6.2.1.0) (page 240, ibidem: The Remote UE is assigned IPv6 prefix that is shorter than /64 bit of the Relay UE), and wherein the local network gateway provides network access to the group of wireless devices (Generation Partnership Project discloses page 18, subscriber category: is a means to group the subscribers into different classes, e.g. gold user, the silver user and the bronze user) (page 238, multiple Monitoring Groups);
(e.g. section 4.4, section 5.2.2 or section 6.1.2: The PCEF reports the accumulated usage of network resources on a per IP-CAN session basis to the PCRF, i.e. to the metering entity);
transmitting the data packets upon having successfully established the ownership of the data packets; and storing at least part of the address for those of the data packets for which ownership was successfully established (6.2.2.1 In case the SDF is tunnelled at the BBERF, the PCEF shall inform the PCRF about the mobility protocol tunnelling header of the service data flows. In case 2a, defined in clause 7.1, the PCEF may provide charging ID information to the PCRF. The PCEF shall inform the PCRF on whether it is enhanced with ADC, or provide the TDF address, if one is configured at the PCEF. If no PCC rule was activated for the IP-CAN session, the PCEF shall reject the IP-CAN session establishment).

Claim 47:
With respect to claim 47, 3rd Generation Partnership Project discloses wherein at least one of the data packets comprises an authentication header (3.1 inspection of these packets, e.g. header and/or payload information); and wherein the verification is obtained from a core network node signaling back to the local network gateway in case a data packet is failing the verification (6.2.2.1 In case the SDF is tunnelled at the BBERF, the PCEF shall inform the PCRF about the mobility protocol tunnelling header of the service data flows. In case 2a, defined in clause 7.1, the PCEF may provide charging ID information to the PCRF. The PCEF shall inform the PCRF on whether it is enhanced with ADC, or provide the TDF address, if one is configured at the PCEF. If no PCC rule was activated for the IP-CAN session, the PCEF shall reject the IP-CAN session establishment).

Claim 49:
With respect to claim 49, 3rd Generation Partnership Project discloses further comprising:
providing a core network node with information identifying the identity of the wireless device upon having successfully validated the authentication header, 
wherein the information identifying the identity of the wireless device is information identifying a database entry, such as a public key of the wireless device (6.2.2.1 In case the SDF is tunnelled at the BBERF, the PCEF shall inform the PCRF about the mobility protocol tunnelling header of the service data flows. In case 2a, defined in clause 7.1, the PCEF may provide charging ID information to the PCRF. The PCEF shall inform the PCRF on whether it is enhanced with ADC, or provide the TDF address, if one is configured at the PCEF. If no PCC rule was activated for the IP-CAN session, the PCEF shall reject the IP-CAN session establishment).

Claim 51:
With respect to claim 51, 3rd Generation Partnership Project discloses wherein the obtaining the verification comprises:
binding the address to a secured communication at a different protocol layer than Internet Protocol layer between the wireless device and the local network gateway
(6.1.1 The binding mechanism is the procedure that associates a service data flow (defined in a PCC and QoS rule, if applicable, by means of the SDF template), to the IP-CAN bearer deemed to transport the service data flow. For service data flows belonging to AF sessions, the binding mechanism shall also associate the AF session information with the IP-CAN bearer that is selected to carry the service data flow); and
wherein verification to establish ownership of subsequently received data packets comprising an already stored address is obtained through the secured communication without requiring any authentication header of the subsequently received data packets (6.2.2.1 In case the SDF is tunnelled at the BBERF, the PCEF shall inform the PCRF about the mobility protocol tunnelling header of the service data flows. In case 2a, defined in clause 7.1, the PCEF may provide charging ID information to the PCRF. The PCEF shall inform the PCRF on whether it is enhanced with ADC, or provide the TDF address, if one is configured at the PCEF. If no PCC rule was activated for the IP-CAN session, the PCEF shall reject the IP-CAN session establishment).

Claim 52:
With respect to claim 52, 3rd Generation Partnership Project discloses a method performed by a wireless device to facilitate registration of data packet traffic for the wireless device in a communications network (figure 5.1-1 on page 27: Gateway), the method comprising:
(figure 5.1-1 on page 27: Gateway) (see e. g. section 4.4 or 6.1.2, which relates to monitoring whether the resource usage, such as the amount of data traffic exceeds the allowed amount of traffic, i. e. the registered amount of traffic),
wherein each data packet comprises an address of the wireless device, wherein the address is mapped to an identity of the wireless device (figure 5.1-1, section 6.1.1.2, Annex V: the PCEF in the Gateway maps the IP addresses of the IP-CAN sessions to the service data flow. The IP address is either used as an identifier or if a separate identifier is present this separate identifier is mapped to the IP address),
wherein the address comprises a first part defining an identity of a local network gateway of the wireless device and a second part defining the identity of the wireless device, and wherein selection of the second part is independent from the first part defining the identity of the local network gateway, wherein the second part comprises a first sub-part defining an identity of a group of wireless devices to which the wireless device belongs, and a second sub-part defining the identity of the wireless device within the group of wireless devices (The PCRF shall perform the session binding, which shall take the following IP-CAN parameters into account: a) The UE IPv4 address and/or IPv6 network prefix; page 34-35, 6.1.1.2) (The PCRF shall compare the traffic mapping information of the UE resource request with the service data flow filter information of the services that are allowed for the user.  Each part of the traffic mapping information shall be evaluated separately in the order of their related precedence, page 35, 6.1.1.3) (The PCRF determines whether a Gx session from the PCEF is to be linked with a Gateway Control Session from the BBERF by matching the IPv4 address and/or IPv6 network prefix and conditionally the UE Identity, page 60, 6.2.1.0) (The BBERF may supply UE IPv4 address and/or IPv6 network prefix (if known) that can be used for linking the new Gateway Control Session to the existing Gx session, page 61, 6.2.1.0) (page 240, ibidem: The Remote UE is assigned IPv6 prefix that is shorter than /64 bit of the Relay UE), and wherein the local network gateway provides network access to the group of wireless devices (Generation Partnership Project discloses page 18, subscriber category: is a means to group the subscribers into different classes, e.g. gold user, the silver user and the bronze user) (page 238, multiple Monitoring Groups);and 
wherein the identity of the wireless device enables data packet traffic in the communications network for the wireless device to be mapped to the identity of the wireless device (e.g. section 4.4, section 5.2.2 or section 6.1.2: The PCEF reports the accumulated usage of network resources on a per IP-CAN session basis to the PCRF, i.e. to the metering entity).

Claim 53:
With respect to claim 52, 3rd Generation Partnership Project discloses further comprising:
obtaining at least one of information identifying the identity of the wireless device and information to derive the address of the wireless device (6.1.9 the PCEF/BBERF derives traffic mapping information);
(section 6.1.1.2,UE IPv4 address and/or IPv6 network prefix) (6.2.1 The PCRF should for an IP-CAN session derive, from IP-CAN specific restrictions, operator policy and SPR data, the list of permitted QoS class identifiers and associated GBR and MBR limits for the IP-CAN session).

Claim 54:
With respect to claim 54, 3rd Generation Partnership Project discloses wherein at least a first of the data packets transmitted by the wireless device comprises an authentication header (3.1 inspection of these packets, e.g. header and/or payload information).

Claim 56:
With respect to claim 56, 3rd Generation Partnership Project discloses a core network node for registration of data packet traffic for a wireless device in a communications network (figure 5.1-1 on page 27: Gateway), the core network node comprising:
processing circuitry; and memory containing instructions executable by the processing circuitry (figure 5.1-1 on page 27) whereby the core network node is operative to:
register data packet traffic in the communications network for the wireless device (see e. g. section 4.4 or 6.1.2, which relates to monitoring whether the resource usage, such as the amount of data traffic exceeds the allowed amount of traffic, i. e. the registered amount of traffic),
(figure 5.1-1, section 6.1.1.2, Annex V: the PCEF in the Gateway maps the IP addresses of the IP-CAN sessions to the service data flow. The IP address is either used as an identifier or if a separate identifier is present this separate identifier is mapped to the IP address),
wherein the address comprises a first part defining an identity of a local network gateway of the wireless device and a second part defining the identity of the wireless device, and wherein selection of the second part is independent from the first part defining the identity of the local network gateway, wherein the second part comprises a first sub-part defining an identity of a group of wireless devices to which the wireless device belongs, and a second sub-part defining the identity of the wireless device within the group of wireless devices (The PCRF shall perform the session binding, which shall take the following IP-CAN parameters into account: a) The UE IPv4 address and/or IPv6 network prefix; page 34-35, 6.1.1.2) (The PCRF shall compare the traffic mapping information of the UE resource request with the service data flow filter information of the services that are allowed for the user.  Each part of the traffic mapping information shall be evaluated separately in the order of their related precedence, page 35, 6.1.1.3) (The PCRF determines whether a Gx session from the PCEF is to be linked with a Gateway Control Session from the BBERF by matching the IPv4 address and/or IPv6 network prefix and conditionally the UE Identity, page 60, 6.2.1.0) (The BBERF may supply UE IPv4 address and/or IPv6 network prefix (if known) that can be used for linking the new Gateway Control Session to the existing Gx session, page 61, 6.2.1.0) (page 240, ibidem: The Remote UE is assigned IPv6 prefix that is shorter than /64 bit of the Relay UE), and wherein the local network gateway provides network access to the group of wireless devices (Generation Partnership Project discloses page 18, subscriber category: is a means to group the subscribers into different classes, e.g. gold user, the silver user and the bronze user) (page 238, multiple Monitoring Groups);
map the registered data packet traffic to the identity of the wireless device; and
report the mapped data packet traffic and information identifying at least an identity of a group of wireless devices to which the wireless device belongs to a metering entity in the communications network (e.g. section 4.4, section 5.2.2 or section 6.1.2: The PCEF reports the accumulated usage of network resources on a per IP-CAN session basis to the PCRF, i.e. to the metering entity).

Claim 57:
With respect to claim 57, 3rd Generation Partnership Project discloses a local network gateway to facilitate registration of data packet traffic for a wireless device in a communications network (figure 5.1-1 on page 27: Gateway), the local network gateway comprising:
processing circuitry; and memory containing instructions executable by the processing circuitry (figure 5.1-1 on page 27) whereby the local network gateway is operative to:
receiving data packets (see e. g. section 4.4 or 6.1.2, which relates to monitoring whether the resource usage, such as the amount of data traffic exceeds the allowed amount of traffic, i. e. the registered amount of traffic),
(figure 5.1-1, section 6.1.1.2, Annex V: the PCEF in the Gateway maps the IP addresses of the IP-CAN sessions to the service data flow. The IP address is either used as an identifier or if a separate identifier is present this separate identifier is mapped to the IP address), 
wherein the address comprises a first part defining an identity of a local network gateway of the wireless device and a second part defining the identity of the wireless device, and wherein selection of the second part is independent from the first part defining the identity of the local network gateway, wherein the second part comprises a first sub-part defining an identity of a group of wireless devices to which the wireless device belongs, and a second sub-part defining the identity of the wireless device within the group of wireless devices (The PCRF shall perform the session binding, which shall take the following IP-CAN parameters into account: a) The UE IPv4 address and/or IPv6 network prefix; page 34-35, 6.1.1.2) (The PCRF shall compare the traffic mapping information of the UE resource request with the service data flow filter information of the services that are allowed for the user.  Each part of the traffic mapping information shall be evaluated separately in the order of their related precedence, page 35, 6.1.1.3) (The PCRF determines whether a Gx session from the PCEF is to be linked with a Gateway Control Session from the BBERF by matching the IPv4 address and/or IPv6 network prefix and conditionally the UE Identity, page 60, 6.2.1.0) (The BBERF may supply UE IPv4 address and/or IPv6 network prefix (if known) that can be used for linking the new Gateway Control Session to the existing Gx session, page 61, 6.2.1.0) (page 240, ibidem: The Remote UE is assigned IPv6 prefix that is shorter than /64 bit of the Relay UE), and wherein the local network gateway provides network access to the group of wireless devices (Generation Partnership Project discloses page 18, subscriber category: is a means to group the subscribers into different classes, e.g. gold user, the silver user and the bronze user) (page 238, multiple Monitoring Groups);
obtain a verification of the identity of the wireless device to establish an ownership of each of the data packets; transmit the data packets upon having successfully established the ownership of the data packets (e.g. section 4.4, section 5.2.2 or section 6.1.2: The PCEF reports the accumulated usage of network resources on a per IP-CAN session basis to the PCRF, i.e. to the metering entity); and
store at least part of the address for those of the data packets for which ownership was successfully established (6.2.2.1 In case the SDF is tunnelled at the BBERF, the PCEF shall inform the PCRF about the mobility protocol tunnelling header of the service data flows. In case 2a, defined in clause 7.1, the PCEF may provide charging ID information to the PCRF. The PCEF shall inform the PCRF on whether it is enhanced with ADC, or provide the TDF address, if one is configured at the PCEF. If no PCC rule was activated for the IP-CAN session, the PCEF shall reject the IP-CAN session establishment).




Claim 58:
With respect to claim 58, 3rd Generation Partnership Project discloses a wireless device to facilitate registration of data packet traffic for the wireless device in a communications network communications network (figure 5.1-1 on page 27: Gateway), , the wireless device comprising: 
processing circuitry; and memory containing instructions executable by the processing circuitry (figure 5.1-1 on page 27) whereby the wireless device is operative to: 
transmit data packets to a local network gateway (see e. g. section 4.4 or 6.1.2, which relates to monitoring whether the resource usage, such as the amount of data traffic exceeds the allowed amount of traffic, i. e. the registered amount of traffic),
wherein each data packet comprises an address of the wireless device, wherein the address is mapped to an identity of the wireless device (figure 5.1-1, section 6.1.1.2, Annex V: the PCEF in the Gateway maps the IP addresses of the IP-CAN sessions to the service data flow. The IP address is either used as an identifier or if a separate identifier is present this separate identifier is mapped to the IP address), 
wherein the address comprises a first part defining an identity of a local network gateway of the wireless device and a second part defining the identity of the wireless device, and wherein selection of the second part is independent from the first part defining the identity of the local network gateway, wherein the second part comprises a first sub-part defining an identity of a group of wireless devices to which the wireless device belongs, and a second sub-part defining the identity of the wireless device within the group of wireless devices (The PCRF shall perform the session binding, which shall take the following IP-CAN parameters into account: a) The UE IPv4 address and/or IPv6 network prefix; page 34-35, 6.1.1.2) (The PCRF shall compare the traffic mapping information of the UE resource request with the service data flow filter information of the services that are allowed for the user.  Each part of the traffic mapping information shall be evaluated separately in the order of their related precedence, page 35, 6.1.1.3) (The PCRF determines whether a Gx session from the PCEF is to be linked with a Gateway Control Session from the BBERF by matching the IPv4 address and/or IPv6 network prefix and conditionally the UE Identity, page 60, 6.2.1.0) (The BBERF may supply UE IPv4 address and/or IPv6 network prefix (if known) that can be used for linking the new Gateway Control Session to the existing Gx session, page 61, 6.2.1.0) (page 240, ibidem: The Remote UE is assigned IPv6 prefix that is shorter than /64 bit of the Relay UE), and wherein the local network gateway provides network access to the group of wireless devices (Generation Partnership Project discloses page 18, subscriber category: is a means to group the subscribers into different classes, e.g. gold user, the silver user and the bronze user) (page 238, multiple Monitoring Groups); and 
wherein the identity of the wireless device enables data packet traffic in the communications network for the wireless device to be mapped to the identity of the wireless device (e.g. section 4.4, section 5.2.2 or section 6.1.2: The PCEF reports the accumulated usage of network resources on a per IP-CAN session basis to the PCRF, i.e. to the metering entity).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over 3rd Generation Partnership Project “3rd Generation Partnership Project, Technical Specification Group Services and System Aspects, Policy and charging control architecture (Release 13)” (03/01/2016) in view of Shelby, Z “The Constrained Application Protocol (CoAp)”, Internet Engineering Force (IETF), 2014-06-01) (on Applicant’s IDS filed 10/04/2018)

Claim 41:
With respect to claim 41, 3rd Generation Partnership Project discloses the limitations of claim 39, as addressed. 

3rd Generation Partnership Project does not disclose wherein the second part comprises a hash of a public key, the public key being unique for the wireless device as claimed. 

However, Shelby Z teaches wherein the second part comprises a hash of a public key, the public key being unique for the wireless device (9.1.3.2: the device has an asymmetric key pair but without anX.509 certificate (called a raw public key)j for example the asymmetric key pair is generated by the manufacturer and installed on the device (see also Section 11.6). A device MAY be configured with multiple raw public keys. The type and length of the raw public key depends on the cipher suite used.  Implementations in Raw Public Key mode MUST support the mandatory-to-implement cipher suite TLS_ECDHE__ECDSA_WITH_AES__128_CCM__8 as specified in [RFC7251]).

3rd Generation Partnership Project and Shelby Z are analogous art because they are from the same field of endeavor of data packets.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Shelby Z in 3rd Generation Partnership Project for wherein the second part comprises a hash of a public key, the public key being unique for the wireless device as claimed for purpose of allowing the device has an asymmetric key pair (a raw public key) to be validated using an out-of-band mechanism (see Shelby Z page 59)

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433